Citation Nr: 1713892	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder.



REPRESENTATION
Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 18, 1977 to February 25, 1977.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2010 decision by the RO which denied the benefits sought on appeal.  In November 2010, the Veteran filed a notice of disagreement (NOD); in September 2011, the RO issued a statement of the case (SOC); and in September 2011, a substantive appeal (VA Form 9) was received.

In February 2014, the Veteran testified at a Board hearing before a Veteran's Law Judge.  A transcript of this hearing is associated with the file.  The Board notes that the Veteran was sent a letter in February 2017 informing him that the Veterans Law Judge who conducted his videoconference hearing was no longer employed by the Board.  The February 2017 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge.  See 38 C.F.R. § 20.707, 20.717 (2016).  The Veteran was informed that he had 30 days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want another hearing.  To date, no response has been received from the Veteran or his representative, despite the letter having been resent in March 2017 to an updated address.  Therefore, the Board finds it may proceed with adjudication of this case.

In September 2014 and March 2016, the Board remanded this claim for further development.  Following this additional development, supplemental statements of the case (SSOC) were issued in February 2015and July 2016.  Thereafter, in October 2016, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016).  An opinion was received in January 2017.  The Board finds that there has been substantial compliance with the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).
This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record does not establish that the Veteran entered into service with an acquired psychiatric disorder, thus the presumption of soundness is not overcome by clear and unmistakable evidence; and, by operation of law, the Veteran is presumed to have entered service in sound condition with respect to his mental condition.
 
2.  The record evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder was manifested as a direct result of his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, no further notice or assistance is required.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014).  The term "noted" denotes only such conditions that are recorded in the examination reports.  38 C.F.R. § 3.304(b)(1) (2016).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 367.

Facts

The Veteran contends that he was in good mental and physical health when he was examined and accepted for military service.  Shortly thereafter, the Veteran started feeling nervous and was subsequently discharged after 38 days.  See January 1977 Chronological Record of Medical Care ("Community Mental health Activity...shaking...nervous."); see also February 1977 Chronological Record of Medical Care ("chronic nervousness 2nd to Army stress").  

Post-service, the Veteran testified that his nervous disorder has not abated and continues through today.  See February 2014 Board Hearing transcript ("treatments for this ongoing, chronic condition, and it has remained constant throughout all of his adult life since he left the military").  The Veteran testified to seeking treatment at the VAMC Salisbury in 1977 shortly after his discharge, and the earliest medical mental health record associated with the claims file notes that he was hospitalized in December 1988 for mild, situational depression.  Beginning in 2010 and throughout the pendency of the appeal, the medical record reflects ongoing and continuous treatment for a variety of psychiatric diagnoses, including depression and anxiety.  See February 2010 Discharge Summary ("chronic stress...anxiety...depression"); see also August 2014 PCC Nursing note ("Current Problem List...schizotypal personality disorder...anxiety disorder...major depression, recurrent").

The Veteran has been afforded multiple VA examinations during this appeal, including a Veteran's Health Administration opinion.  Unfortunately, as delineated in the prior Remand decisions and as discussed in further detail below, the VA opinions of record are of limited probative value.  The Board has found that the September 2010 VA examiner's opinion failed to address the legal considerations necessary to adjudicate the underlying issue on appeal.  Specifically, the September 2010 examiner provided a negative opinion based upon a theory of a pre-existing psychiatric condition that was simply not supported by the evidence of record and thoroughly rebutted by the latter, June 2016 VA and January 2017 VHA opinions.  

The January 2015 VA opinion failed to review all of the relevant evidence of record.  The examiner declined to provide an opinion due to speculation based on the lack of psychiatric treatment for "33 years," a rationale clearly in contradiction to the Veteran's 1988 treatment for depression.  Although no opinion as to whether a nexus was as least as likely as not, the examiner noted that the current diagnoses "may possibly be related to these he experienced while enlisted in the Army."

Thereafter, another inadequate VA opinion was procured in June 2016, providing a negative opinion that was self-contradictory in nature and relied wholly on the absence of evidence in the treatment records to provide a negative opinion.  The examiner reviewed the Veteran's service and medical history, noting his 1977 treatment and eventual discharge for nervousness, diagnosis of depression in 1988, and his current multiple psychiatric diagnoses including a neuropsych evaluation in February 2016 for mild neurocognitive disorder, unspecified depressive disorder, unspecified anxiety disorder.  No interview with the Veteran was conducted, but noted his statements and testimony, including the prior examiner's conclusion that the Veteran was an unreliable narrator due to memory problems.  The June 2016 examiner concluded that there was clearly and unmistakably no evidence of a pre-existing condition prior to service, but that the current diagnoses were not related to his in-service treatment as there was no evidence of such because "statements alone are insufficient, especially given his lack of credibility and unreliability as a historian."  The examiner did not provide comment regarding whether this unreliability was a function of memory problem symptomatology that is inherent to any of the current diagnoses that were identified.

The Board sought clarification from a VHA specialist in October 2016.  The VHA opinion provided that it was not clear and unmistakable that the Veteran entered service with a pre-existing psychiatric condition, noting that despite a "history" identified in service, nothing else was identified on the 1976 enlistment examination.  Regarding direct connection, the VHA opinion concluded in the negative, rationalizing that his in-service diagnoses appeared to be a transient adjustment disorder resolved through the termination of the stressful Army situation, or a function of alcohol and marijuana use as noted in a 2010 medical history.  The VHA opinion further clarified that based on the Veteran's chronology it was "very difficult to draw a nexus between the 'nervousness' described in service to the current difficulties," explaining that "more treatment over the years" would have been expected.  

Analysis

The Veteran is entitled to the presumption of soundness upon entrance into service because a right wrist disability was not "noted" on the entrance examination report.  See 38 C.F.R. § 3.304(b) (stating a condition must be recorded in the entrance examination report to be "noted"); see also 38 U.S.C.A. § 1111.  Moreover, the Board finds that the opinion of the September 2010 VA examiner regarding the existence of a pre-existing condition has been thoroughly outweighed by the opposite conclusions reached by the other three VA examiners, and through a analysis of the evidence in a light most favorable to the Veteran.  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the evidence be "undebatable."  Laposky v. Brown, 4 Vet App 331, 334 (1993) and Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  As the Veteran's entrance examination does not identify any mental health defect, the entrance documentation does not create an undebatable position as to the pre-existence of a psychiatric condition.  As the government failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the claim now turns on whether the Veteran's psychiatric disorder was incurred in service.

Turning to the question of service incurrence, the Board notes the Veteran's in-service diagnosis of nervousness and relies on his testimony that he has continued to experience similar psychiatric symptomatology, including depression and anxiety since that time.  Although the Veteran is unable to diagnosis psychiatric conditions on his own, or to conclusively determine the causative factor leading to his current mental health condition, he is capable of relaying his psychiatric symptoms.  Furthermore, as the symptoms of mental health disorders include subjective complaints like depression and anxiety, the Board finds that the Veteran is competent to provide the details of his lay observation in relation to the disability at issue.  See generally Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

When viewed in a light most favorable to the Veteran, the conclusions reached by the VA examiner in January 2015 and the VHA opinion in January 2017 is the most persuasive and probative evidence of record.  As detailed above, none of the VA opinions garnered throughout this appeal are perfect.  However, the limited probative value of the January 2015 and VHA opinions vastly outweigh the negative conclusions reached by the September 2010 and June 2016 VA examiners which proffer no probative value based on their more fundamental flaws, as detailed above.  Although the January 2015 report is speculative and the VHA examiner is not fully confident in his negative opinion, the language in their reports clearly bespeak to a possibility of a positive nexus.  As these opinions are not wholly negative, and there exists no truly negative opinion evidence to the contrary based upon the dismissal of evidentiary value of the countervailing VA examiners, the Board must find that service connection is warranted.  Specifically, when coupling these arguably neutral/optimistically positive opinions with the Veteran's medical history, including his in-service mental health diagnoses, as well with his testimony of continuity of symptomatology, it reasonable to conclude that the totality of the evidence of record is at least in relative equipoise as to whether there is an actual direct relationship between the Veteran's in-service mental health diagnoses and his subsequent development of his current acquired psychiatric disorders.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d), 3.312; Combee v. Brown, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for an acquired psychiatric disorder is warranted.



ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


